135 Ga. App. 55 (1975)
217 S.E.2d 384
STATON et al.
v.
THE STATE.
50649.
Court of Appeals of Georgia.
Submitted May 8, 1975.
Decided June 9, 1975.
E. Louis Adams, for appellants.
William S. Lee, District Attorney, Dan MacDougald, III, for appellee.
QUILLIAN, Judge.
The appellants were tried and convicted of aggravated assault and attempted armed robbery. An appeal was filed and the case is here for review. Held:
1. The first enumeration of error contends that the in-court identification of the appellants was inadmissible. No objection to this testimony was made during the course of the trial. Thus, this issue is not properly before this court for determination. Patterson v. State, 228 Ga. 389 (185 SE2d 762).
2. The appellants contend that due to the fact they are black they were entitled to be tried by an all-black jury. The appellants' contention is without merit because an all-black jury would not consist of a representative cross section of the community. Heard v. State, 210 Ga. 523 (2) (81 SE2d 467); 47 AmJur2d 647, Jury, § 27; 4 ALR Fed 449, See also Julian v. State, 134 Ga. App. 592.
3. Enumeration of error number 4 contends that it was error to admit in evidence photographs of the palm print of James Staton, Jr., one of the defendants. Staton testified that he was not in the store the night the crimes were committed. As rebutting evidence, a state's witness testified that the photographs showed Staton's palm print which was found on the meat case in the store. Jerry Conoly, the owner of the store, testified that he had wiped the meat case just a short time prior to when the crimes were committed. This enumeration of error is without merit.
4. The remaining enumerations of error are without merit.
Judgment affirmed. Pannell, P. J., and Clark, J., concur.